NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESTEBAN ARRIOJA-VAZQUEZ,                        No.    15-72759

                Petitioner,                     Agency No. A079-157-518

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA, and W. FLETCHER, Circuit Judges.

      Esteban Arrioja-Vazquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Arrioja-

Vazquez failed to demonstrate a nexus between the harm he fears in Mexico and a

protected ground. See Madrigal v. Holder, 716 F.3d 499, 506 (9th Cir. 2013)

(holding that “mistreatment motivated purely by personal retribution will not give

rise to a valid asylum claim”); Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (even if membership in a particular social group is established, an applicant

must still show that “persecution was or will be on account of his membership in

such group”). In his opening brief, Arrioja-Vazquez does not challenge the BIA’s

determinations as to his political opinion claims. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived). Thus, Arrioja-Vazquez’s withholding of

removal claim fails.

      We do not reach Arrioja-Vazquez’s contentions as to adverse credibility or

corroboration. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the

court’s review is limited to the actual grounds relied upon by the BIA).

      In his opening brief, Arrioja-Vazquez does not challenge the BIA’s

determination that he waived any challenge to the IJ’s denial of CAT relief. See

Lopez-Vasquez, 706 F.3d at 1079-80.


                                         2                                   15-72759
      As stated in the court’s November 17, 2015 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                  15-72759